IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,258




EX PARTE JEFFREY LEWIS LAIRD, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR06-218HC IN THE 4TH JUDICIAL DISTRICT COURT
FROM RUSK COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.  The Sixth Court of Appeals affirmed his conviction.  Laird v.
State, No. 06-07-00171-CR (Tex. App.  - Texarkana, July 8, 2008).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition for discretionary review pro se. We remanded this application to the trial court
for findings of fact and conclusions of law.
            The trial court appointed counsel to assist Applicant, and held a hearing on this writ.  At the
hearing, Applicant’s appellate counsel testified that he sent all correspondence to Applicant to a
particular unit, but that Applicant was moved several times and did not receive the correspondence. 
Based on the testimony at the hearing, the trial court has entered findings of fact and conclusions of
law that there was no evidence that Applicant, while in prison, received notice of his right to file a
petition for discretionary review.  The trial court recommends that relief be granted. See, Ex parte
Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).  
            We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Sixth Court of Appeals in Cause No. 06-07-00171-CR that affirmed his conviction in Case No. CR06-218 from the Fourth Judicial District Court of
Rusk County.  Applicant shall file his petition for discretionary review with the Sixth Court of
Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: November 18, 2009
Do not publish